COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Patrick Dunbar Jesse v. The State of Texas

Appellate case number:    01-15-00181-CR

Trial court case number: 1370984

Trial court:              185th District Court of Harris County


         Appellant, Patrick Dunbar Jesse, has filed a notice of appeal from the trial court’s
judgment of conviction, signed on February 12, 2015. On April 9, 2015, the trial court clerk filed
the clerk’s record in this appeal. The clerk’s record includes a “Transcript Referral Page” that
states, “Refer to the transcript, which was forwarded to the 1ST Court of Appeals on 1/6/2015 for
designated material.” Accordingly, we direct the Clerk of this Court to copy the clerk’s record
filed in this Court on January 6, 2015, in cause number 01-14-00941-CR, Patrick Dunbar Jesse
v. The State of Texas, and file the copy in cause number 01-15-00181-CR.

       It is so ORDERED.


Judge’s signature:     /s/ Terry Jennings
                       


Date: April 23, 2015